UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22212 CALVERT SAGE FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: period ended December 31, 2014 Item 1. Report to Stockholders. [Calvert Large Cap Value Fund Annual Report to Shareholders] [Calvert Equity Income Fund Annual Report to Shareholders] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. 4 Presidents Letter 6 Portfolio Management Discussion 11 Shareholder Expense Example 13 Report of Independent Registered Public Accounting Firm 14 Statement of Net Assets 17 Statements of Operations 18 Statements of Changes in Net Assets 20 Notes to Financial Statements 26 Financial Highlights 30 Explanation of Financial Tables 31 Proxy Voting 32 Availability of Quarterly Portfolio Holdings 32 Basis for Boards Approval of Investment Advisory Contract 35 Trustee and Officer Information Table Dear Calvert Shareowner, The United States economy improved throughout 2014, while major economies in other regions of the world struggled to regain momentum or saw slowing growth. It is still too early to declare victory, but one may say that while the United States led the world into financial crisis nearly eight years ago, the innovative and aggressive responses to the crisis by our policymakers are allowing the United States to recover more quickly. Granted, the United States has the benefit of possessing the worlds reserve currency and our monetary maneuvers in our self-interest are not without cost to economies in other regions. As 2014 drew to a close, the United States was winding down the quantitative easing portion of its post crisis monetary policy while the European and Japanese central banks were finding it necessary to increase their own forms of quantitative easing in efforts to support asset prices and spur economic growth. The impact of modestly improving economic activity in the U.S. and ongoing low global interest rates on financial assets in 2014 created positive returns for most stocks and bonds for the year, a condition that gave benefit to most Calvert Funds. The exceptions are assets tied to the price of oil, which collapsed during the second half of the year. Energy industries and natural resource based companies, including renewable energy companies and water related companies saw their stock valuations drop in reaction. Across our fixed income and equity strategies, Calvert finds more utility in conducting fundamental research in order to find relative values in securities of individual companies than we do in attempting to anticipate or time changes in global economic indicators. Broadly, we are mindful of the fact that stocks and bonds have benefited substantially from the easy monetary policies and ultra-low interest rates of the post-crisis era. We believe markets are more or less fairly valued and we have taken steps seeking to moderate the risk across our portfolios. As I take the helm at Calvert and look back at the 39 years since the firms founding in 1976, I note the substantial growth in the worlds population, the massive increase in the industrialization of our global society, and the associated change in the role of corporations in societal and environmental outcomes for our future. Public companies have created tremendous net benefits to society through advances in health care, food systems, energy efficiency, communications and technology, and access to finance and other products and services too vast to detail. Hundreds of millions of people throughout the world have seen their standard of living increased through benefits created by corporate activity. Along with the obvious net benefits to society, we are aware of the substantial stresses placed upon society and the environment from corporate behaviors. At the same time, society has awarded corporations an increasingly prominent role in the day-to-day outcomes of our lives and in the societal and environmental outcomes that will determine the future direction of the world. Calvert, as a global investment management firm and a steward of client assets, has a growing and evolving role as a leader in responsible investing. Calvert has a rich history as a socially responsible investor and over the years we have made many contributions to corporate responsibility and public policy. Today we are bringing Calvert’s deep expertise in investment management together with shareowner advocacy and public policy work to a new level. We are developing principles and setting standards to guide our investment research and management processes together with our active ownership and engagement initiatives. As a long-term investor with unique insights into environmental, social, and governance activities of companies throughout the world, Calvert is able to develop a holistic view of companies’ operations. Our ability to use our insights for the benefit of the stewardship of client assets, both to produce desirable investment outcomes for our clients and to assist companies in evolving their role in society along a responsible path has never been more important. As fellow shareowners of Calvert Funds, you and I know that it is essential to pursue the type of enduring value that Calvert seeks to create, through excellence in financial results balanced with the evolving needs of society and the environment. Thank you for your share ownership in Calvert Funds; all of us at Calvert Investments Inc. appreciate the confidence and trust you have placed in us. John Streur President and Trustee, Calvert Funds President and Chief Executive Officer, Calvert Investments, Inc. Performance The Calvert Large Cap Value Fund Class A shares (at NAV) returned 1.50% for the three-month period ended December 31, 2014. The Fund underperformed its benchmark, the Russell 1000 Value Index, which returned 4.98% for the period. Weak stock selection in the oil and gas sector was the main detractor from relative performance. On October 1, 2014 the Fund changed its fiscal year-end, which had been September 30, to December 31; therefore, this annual report is only for a three-month period. In addition, in December, portfolio manager James McGlynn resigned and both Natalie Trunow, Calvert Senior Vice President and Chief Investment Officer-Equities, and Rachel Volynsky, Calvert Vice President and Senior Portfolio Manager, were added to the Fund’s investment management team. Investment Climate Stock market volatility rose during the three-month reporting period, with equities logging broad moves up and down, in sharp contrast to the third-quarter 2014 climate. Despite these sharp moves, we finished the year just short of a stock-market high. There continues to be, however, a meaningful reluctance to bull-market enthusiasm. The fourth quarter certainly started out on a sour note. A sell-off that began in mid-September peaked by mid-October, nearly reaching official “correction” territory, which is a 10% loss in prices. Later in October, stock prices rebounded, reaching higher levels than before the September slide. Solid third-quarter earnings played a role in this sharp reversal in investor sentiment. 6 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) CALVERT LARGE CAP VALUE FUND D ecember 31, 2014 T en L argest S tock % of Net H oldings Assets The PNC Financial Services Group, Inc. 5.0% Pfizer, Inc. 4.3% JPMorgan Chase & Co. 4.0% General Electric Co. 3.9% Deere & Co. 3.4% Microsoft Corp. 3.4% Morgan Stanley 3.0% Fifth Third Bancorp 3.0% Vodafone Group plc (ADR) 2.9% The Procter & Gamble Co. 2.8% Total 35.7% CALVERT LARGE CAP VALUE FUND D ecember 31, 2014 I nvestment P erformance (total return at NAV*) 3 Months 12 Months Ended Ended 12/31/14 12/31/14 Class A 1.50% 8.38% Class C 1.24% 7.19% Class Y 1.56% 8.64% Russell 1000 Value Index 4.98% 13.45% Lipper Large- Cap Value Funds Average 3.83% 10.59% % of Total E conomic S ectors Investments Consumer Discretionary 6.7% Consumer Staples 8.2% Energy 10.3% Financials 23.3% Health Care 12.6% Industrials 12.9% Information Technology 13.0% Materials 2.0% Short-Term Investments 3.5% Telecommunication Services 4.9% Utilities 2.6% Total 100% * Investment performance/return of NAV does not reflect the deduction of the Fund’s maximum 4.75% front-end sales charge or any deferred sales charge. Geopolitical tensions spooked the markets in October, particularly the Russian presence in Ukraine with troops and heavy weapons. Worries increased that Russia’s actions would escalate sanctions that would end up undermining the already weak European recovery. While Russia was probably the most meaningful reason for market jitters, the Ebola scare and emergence of the Islamic State of Iraq and Syria (ISIS) garnered media attention and seemed to push markets lower in the short-run. The United States appeared to be caught flatfooted at first on the ISIS front, and health authorities struggled to stay out in front of the Ebola crisis. Many investors and traders responded by selling everything tied to global travel. Several other factors contributed to the pessimistic sentiment, but one in particular might seem counterintuitive: falling oil prices. While sliding gasoline prices and cheaper heating oil are a clear positive for consumers, worries surfaced over a resulting decline in U.S. production. Most economists view the net impact on the U.S. economy as a positive, but the lower oil prices go, the harder that benefit is to quantify. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) 7 While the list of global concerns weighing on the markets was long, the list of what prompted the reversal and bounce to new highs by Thanksgiving was pretty short. Early successes against ISIS on the part of the United States and its partners helped boost investor sentiment, as did containment of Ebola, but what mattered most was earnings. Given a stronger U.S. dollar and all the things spooking the markets in September and early October, market participants had set low expectations for third-quarter earnings, anticipating tempered results, guidance, and outlooks. On balance, however, the foreign-exchange headwinds were noted but as third-quarter results were strong—and analysts’ outlook commentaries comforting—stocks responded favorably. Portfolio Review While the Fund had a positive return for the three-month reporting period, it under-performed its benchmark, the Russell 1000 Value Index, primarily due to its exposure to the poor-performing oil and gas sector, which was responsible for six of the top ten detractors from Fund performance. It was a very unusual period as oil prices declined substantially and precipitously from their peak in June (down over 40% over the course of the quarter and over 50% since the peak). In the short-term, the oil market is oversupplied, but the imbalance should correct itself over the long term, as high-cost oil and gas production becomes uneconomic. We believe that our current holdings represent good value at current levels, and we are taking advantage of this correction to consolidate and reallocate some of our positions to our highest-conviction companies. CALVERT LARGE CAP VALUE FUND D ecember 31, 2014 A verage A nnual T otal R eturns Class A Shares* (with max. load) One year 3.23% Five year 11.39% Ten year 5.47% Class C Shares* (with max. load) One year 6.19% Five year 11.25% Ten year 5.39% Class Y Shares One year 8.64% Five year 12.76% Ten year 6.24% * Pursuant to an Agreement and Plan of Reorganization, Class A shares and Class I shares of the Everest Fund of Summit Mutual Funds, Inc. were reorganized into the Class A shares and Class Y shares, respectively, of Calvert Large Cap Value Fund, which commenced operations on 12/12/08. The performance results prior to 12/12/08 for Class A shares of Calvert Large Cap Value Fund reflect the performance of Class A of the Everest Fund. The performance results prior to 12/12/08 for Class Y shares of Calvert Large Cap Value Fund reflect the performance of Class I of the Everest Fund since its inception 12/29/99. The pharmaceutical firm Sanofi was a notable detractor from performance during the period. Shares of Sanofi fell on lower-than-expected third-quarter earnings. Its largest diabetes-treatment drug, Lantus, faced pricing pressure earlier than expected and Sanofi’s CEO was dismissed a day later.The stock now trades at a significant discount to its peers, despite solid growth prospects from existing vaccine drugs and upcoming product launches for its second-generation diabetes drug as well as a drug for the treatment of cholesterol. 8 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) G rowth of The graph below shows the value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal year periods. The results shown are for Classes A and Y shares and reflect the deduction of the maximum front-end Class A sales charge of 4.75% and assume the reinvestment of dividends. The result is compared with benchmarks that include a broad based market index and a Lipper peer group average. Market indexes are unmanaged and their results do not reflect the effect of expenses or sales charges. The Lipper average reflects the deduction of the category’s average front-end sales charge. The value of an investment in a different share class would be different. All performance data shown, including the graph above and the adjacent table, represents past performance, does not guarantee future results, assumes reinvestment of dividends and distributions and does not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. All performance data reflects fee waivers and/or expense limitations, if any are in effect; in their absence performance would be lower. See Note B in Notes to Financial Statements. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted; for current performance data visit www.calvert.com. The gross expense ratio from the current prospectus for Class A shares is 1.55%. This number may differ from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance data quoted already reflects the deduction of the Fund’s operating expenses. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) 9 Sanofi also remains attractive due to its enviable position in multiple oligopolistic markets, including diabetes, vaccines, and rare diseases. We are looking to increase our position incre mentally on its share-price weakness, and see the recent lows as a buying opportunity. Elsewhere, the Fund’s lack of exposure to Real Estate Investment Trusts (REITs) dragged on relative returns. Outlook We’ve been positive on the U.S. economy, especially relative to Europe, since the financial crisis and increasingly so in the last two to three years. Things have been getting progressive ly better in the U.S. and worse in Europe. We expect this dichotomy to continue for some time because of the eurozone’s inability to enact much needed structural economic reforms, although European financial markets might have a temporary rally in the first quarter when the QE measures are announced. On the other hand, GDP numbers in the U.S. have been very healthy and an above consensus GDP growth of 3.5 percent is quite realistic next year absent a repeat of the extreme weather conditions from last year and significant geo-political crises. In the U.S., extreme weather conditions erased about 1% of GDP in the first quarter of 2014. If this is a long-term trend, global markets may be in for a rude awakening. Since the U.S. economy is relatively well insulated, we think U.S. stocks can post decent performance, but probably not as good as the past couple of years. Although U.S. equities appear fairly-valued based on historical standards, given the positive economic backdrop in the U.S. relative to the rest of the world, U.S. stocks could command a premium multiple and further multiple expansion next year is not out of the question. Countries and regions such as the U.S., Japan, China, and Europe which import a large portion of their energy stand to benefit from the significant decline in the price of oil, while OPEC members and other oil-producers such as Russia could continue to be pressured. Pockets of the U.S. economy tied to the shale boom are likely to be negatively impacted as well, but we believe this can be more than offset by the significant positive multiplier effect from cheaper oil benefiting both consumers and manufacturers. Lower hydrocarbon-based energy prices could challenge the alternative energy industry in the near-term, but we view the transition from fossil fuels to alternative energy as inevitable, which reinforces our environmental, social, and governance (ESG) positioning with respect to the alternative energy sector. Because of the high dollar and low energy prices, inflation in the U.S. will likely remain low with deflationary threats very real in many parts of the world. This may give the Fed pause in how soon and how high they want to raise rates, because global economic conditions can have an impact on the U.S., and it is probably unlikely that we will see robust economic growth outside the U.S. next year. As a result, the tightening path might wind up taking longer to materialize with rates staying at levels lower than consensus believes. Overall, the divergence in economic conditions should continue to support the dollar which could be another reason to favor U.S. assets. January 2015 As of December 31, 2014, Sanofi represented 2.44% of Fund net assets. Holdings are subject to change. 10 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges and redemption fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2014 to December 31, 2014). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) 11 Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 - 12/31/14 Class A Actual $1,000.00 $1,015.89 $6.25 Hypothetical $1,000.00 $1,019.00 $6.26 (5% return per year before expenses) Class C Actual $1,000.00 $1,010.33 $11.91 Hypothetical $1,000.00 $1,013.36 $11.93 (5% return per year before expenses) Class Y Actual $1,000.00 $1,017.05 $4.98 Hypothetical $1,000.00 $1,020.27 $4.99 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.23%, 2.35%, and 0.98% for Class A, Class C, and Class Y, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 12 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT (UNAUDITED) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees of Calvert SAGE Fund and Shareholders of Calvert Large Cap Value Fund: We have audited the accompanying statement of net assets of the Calvert Large Cap Value Fund (the “Fund”), a series of Calvert SAGE Fund, as of December 31, 2014, and the related statements of operations for the period from October 1, 2014 through December 31, 2014 and the year ended September 30, 2014, the statements of changes in net assets for the period from October 1, 2014 through December 31, 2014, and for each of the years in the two year period ended September 30, 2014, and the financial highlights for the period from October 1, 2014 through December 31, 2014, and the five-year period ended September 30, 2014. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2014, by correspondence with the custodian and brokers or by performing other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Calvert Large Cap Value Fund as of December 31, 2014, the results of its operations for the period from October 1, 2014 through December 31, 2014 and the year ended September 30, 2014, the changes in its net assets for the period from October 1, 2014 through December 31, 2014, and for each of the years in the two year period ended September 30, 2014, and the financial highlights for the period from October 1, 2014 through December 31, 2014, and the five-year period ended September 30, 2014, in conformity with U.S. generally accepted accounting principles. www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT 13 STATEMENT OF NET ASSETS DECEMBER 31, 2014 E quity S ecurities - 96.1% S hares V alue Banks - 12.0% Fifth Third Bancorp 197,581 $4,025,713 JPMorgan Chase & Co 86,435 5,409,102 The PNC Financial Services Group, Inc 74,264 6,775,105 16,209,920 Beverages - 2.0% PepsiCo, Inc 28,100 2,657,136 Biotechnology - 1.4% Amgen, Inc 11,982 1,908,613 Capital Markets - 5.0% Morgan Stanley 106,004 4,112,955 The Bank of New York Mellon Corp 65,178 2,644,272 6,757,227 Chemicals - 2.0% Potash Corp of Saskatchewan, Inc 75,452 2,664,965 Commercial Services & Supplies - 1.4% The ADT Corp 52,500 1,902,075 Communications Equipment - 4.4% Cisco Systems, Inc 117,000 3,254,355 QUALCOMM, Inc 36,955 2,746,865 6,001,220 Consumer Finance - 2.4% Capital One Financial Corp 38,700 3,194,685 Diversified Telecommunication Services - 2.0% Deutsche Telekom AG (ADR) 170,023 2,701,665 Electric Utilities - 2.5% FirstEnergy Corp 88,500 3,450,615 Electrical Equipment - 2.6% Eaton Corp. plc 51,500 3,499,940 Energy Equipment & Services - 2.6% National Oilwell Varco, Inc 54,424 3,566,405 Food & Staples Retailing - 1.1% Walgreens Boots Alliance, Inc 19,349 1,474,394 14 www.calvert.com CALVERT LARGE CAP VALUE FUND ANNUAL REPORT E quity S ecurities - C ont
